

Exhibit 10.3


NEITHER THIS WARRANT NOR THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE. SUCH SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED EXCEPT
(1) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OR
(2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT,
AND, IN EACH CASE IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE
STATES AND OTHER JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM
REGISTRATION, UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE
SECURITIES ACT AND SUCH OTHER APPLICABLE LAWS.


AEOLUS PHARMACEUTICALS, INC.


WARRANT TO PURCHASE [•] SHARES OF COMMON STOCK
 

June 5, 2006
 Warrant No. [•]

 
For value received, Aeolus Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), hereby certifies that [name of Investor], or its registered
transferees, successors or assigns (each person or entity holding all or part of
this Warrant being referred to as a “Holder”), is the registered holder of a
warrant (the “Warrant”) to subscribe for and purchase [______] ([______]) shares
(as adjusted pursuant to Section 3 hereof, the “Warrant Shares”) of the fully
paid and nonassessable common stock, par value $0.01 per share, of the Company
(the “Common Stock”), at a purchase price per share initially equal to
Seventy-Five Cents ($0.75) (the “Warrant Price”), on or before 5:00 P.M.,
Eastern Time, on June 5, 2011 (the “Expiration Date”), subject to the provisions
and upon the terms and conditions hereinafter set forth. As used in this
Warrant, the term “Business Day” means any day other than a Saturday or Sunday
on which commercial banks located in New York, New York are open for the general
transaction of business.
 
This Warrant is one of a number of Warrants (collectively, the “Warrants”) being
issued pursuant that certain Subscription Agreement dated as of June 5, 2006, by
and among the Company and the Investors party thereto (the “Subscription
Agreement”).


Section 1. Method of Exercise; Payment; Issuance of New Warrant.


(a) Subject to the provisions hereof, the Holder may exercise this Warrant, in
whole or in part and from time to time, by the surrender of this Warrant (with
the Notice of Exercise attached hereto as Appendix A duly executed) at the
principal office of the Company, or such other office or agency of the Company
as it may reasonably designate by written notice to the Holder, during normal
business hours on any Business Day, and the payment by the Holder by cash,
certified check payable to the Company or wire transfer of immediately available
funds to an account designated to the exercising Holder by the Company of an
amount equal to the then applicable Warrant Price multiplied by the number of
Warrant Shares then being purchased. On the date on which the Holder shall have
satisfied in full the Holder’s obligations set forth herein regarding an
exercise of this Warrant (provided such date is no later than the Expiration
Date), the Holder (or such other person or persons as directed by the Holder,
subject to compliance with applicable securities laws) shall be treated for all
purposes as the holder of record of such Warrant Shares as of the close of
business on such date.
 

--------------------------------------------------------------------------------


 
(b) In the event of any exercise of the rights represented by this Warrant,
certificates for the whole number of shares of Common Stock so purchased shall
be delivered to the Holder (or such other person or persons as directed by the
Holder, subject to compliance with applicable securities laws) as promptly as is
reasonably practicable (but not later than three (3) Business Days) after such
exercise at the Company’s expense, and, unless this Warrant has been fully
exercised, a new Warrant representing the whole number of Warrant Shares, if
any, with respect to which this Warrant shall not then have been exercised shall
also be issued to the Holder as soon as reasonably practicable thereafter (but
not later than three (3) Business Days) after such exercise.


(c) Certificates for Warrant Shares purchased hereunder shall be transmitted by
the Company or its transfer agent to the Holder by crediting the account of the
Holder’s prime broker with the Depository Trust Company through its Deposit
Withdrawal Agent Commission (“DWAC”) system if the Company is a participant in
such system, and otherwise by physical delivery to the address specified by the
Holder in the Notice of Exercise within three (3) Business Days from the
delivery to the Company of each of the Notice of Exercise, payment of the
Warrant Price multiplied by the number of Warrant Shares being purchased (the
“Purchase Price”) and surrender of this Warrant (“Warrant Share Delivery Date”).
This Warrant shall be deemed to have been exercised on the latest date on which
the Notice of Exercise, this Warrant or the applicable Purchase Price is
received by the Company (the latest date being the “Receipt Date”). The Warrant
Shares shall be deemed to have been issued, and Holder or any other person so
designated to be named therein shall be deemed to have become a holder of record
of such shares for all purposes, as of the later of the Receipt Date and the
date that all taxes required to be paid by the Holder, if any, prior to the
issuance of such Warrant Shares have been paid.


(d) If this Warrant shall have been exercised in part, the Company shall at the
time of delivery of the certificate or certificates representing Warrant Shares,
deliver to Holder a new Warrant evidencing the rights of Holder to purchase the
unpurchased Warrant Shares called for by this Warrant, which new Warrant shall
in all other respects be identical with this Warrant.


(e) If the Company or its transfer agent fails to transmit to the Holder a
certificate or certificates representing the Warrant Shares pursuant to Section
1(c) hereof by the Warrant Share Delivery Date, then the Holder will have the
right to rescind such exercise by delivering a written notice of rescission to
the Company within three (3) Business Days of the Warrant Share Delivery Date.
The Company shall be liable to the Holder for liquidated damages in an amount
equal to 1.5% of the aggregate price of the Warrant Shares, as adjusted pursuant
to Section 3 hereof, evidenced by such certificate for each thirty (30)-day
period (or portion thereof) beyond such three (3)-Business Day period that the
certificates have not been so delivered.
 
-2-

--------------------------------------------------------------------------------


 
(f) If any portion of this Warrant remains unexercised as of the Expiration Date
and the Fair Market Value (as defined in Section 9 hereof) of one share of
Common Stock as of the Expiration Date is greater than the applicable Warrant
Price as of the Expiration Date, then this Warrant shall be deemed to have been
automatically exercised as of immediately prior to the close of business on the
Expiration Date (or in the event that the Expiration Date is not a Business Day,
the immediately preceding Business Day) (the “Automatic Exercise Date”);
provided that the Holder submits to the Company no later than ten (10) Business
Days following the Automatic Exercise Date payment (the “Payment”) by cash,
certified check payable to the Company or wire transfer of immediately available
funds to an account designated to the exercising Holder by the Company of an
amount equal to the Warrant Price applicable as of the Automatic Exercise Date
multiplied by the number of Warrant Shares then being purchased pursuant to this
Section 1(f). The Holder (or such other person or persons as directed by the
Holder, subject to compliance with applicable securities laws) shall be treated
for all purposes as the holder of record of such Warrant Shares as of the close
of business on the date the Payment is received by the Company. This Warrant
shall be deemed to be surrendered to the Company on the Automatic Exercise Date
by virtue of this Section 1(f) without any action by the Holder; provided that
the Holder shall be required to surrender this Warrant to the Company with the
Payment. As soon as is reasonably practicable after the Payment and Warrant are
received by the Company pursuant to this Section 1(f), the Company, at its
expense, shall issue and deliver to the Holder (or such other person or persons
as directed by the Holder, subject to compliance with applicable securities
laws) a certificate or certificates for the number of Warrant Shares issuable
upon such exercise in accordance with this Section 1(f).


Section 2. Reservation of Shares; Stock Fully Paid; Listing. The Company shall
keep reserved a sufficient number of shares of the authorized and unissued
shares of Common Stock to provide for the exercise of the rights of purchase
represented by this Warrant in compliance with its terms. All Warrant Shares
issued upon exercise of this Warrant shall be, at the time of delivery of the
certificates for such Warrant Shares upon payment in full of the Warrant Price
therefor in accordance with the terms of this Warrant, duly authorized, validly
issued, fully paid and non-assessable shares of Common Stock. The Company shall,
prior to the Expiration Date when the shares of Common Stock issuable upon the
exercise of this Warrant are authorized for listing or quotation on a national
securities exchange, a Nasdaq quotation system, the Over-the-Counter Bulletin
Board or the “pink sheets”, as the case may be, use commercially reasonable
efforts to keep the shares of Common Stock issuable upon the exercise of this
Warrant authorized for listing or quotation on such national securities
exchange, Nasdaq quotation system, the Over-the-Counter Bulletin Board or the
“pink sheets”, as the case may be.


Section 3. Adjustments and Distributions. The number and kind of securities
purchasable upon the exercise of this Warrant and the Warrant Price shall be
subject to adjustment from time to time upon the occurrence of certain events,
as follows:
 
(a) If the Company shall at any time or from time to time while this Warrant is
outstanding, pay a dividend or make a distribution on its Common Stock in shares
of Common Stock, subdivide its outstanding shares of Common Stock into a greater
number of shares or combine its outstanding shares of Common Stock into a
smaller number of shares, then the number of Warrant Shares purchasable upon
exercise of this Warrant and the Warrant Price in effect immediately prior to
the date upon which such change shall become effective shall be proportionally
adjusted by the Company so that the Holder thereafter exercising this Warrant
shall be entitled to receive the number of shares of Common Stock or other
capital stock which the Holder would have received if this Warrant had been
exercised immediately prior to such event upon payment of a Warrant Price that
has been proportionally adjusted to reflect such event. Such adjustments shall
be made successively whenever any event listed above shall occur.
 
-3-

--------------------------------------------------------------------------------


 
(b) If any recapitalization, reclassification or reorganization of the capital
stock of the Company (other than a change in par value or a subdivision or
combination as provided for in Section 3(a) above) shall be effected in such a
manner (including, without limitation, in connection with a consolidation or
merger in which the Company is the continuing corporation), that holders of
Common Stock shall be entitled to receive stock, securities, or other assets or
property (a “Reorganization”), then, as a condition of such Reorganization,
lawful and adequate provisions shall be made by the Company whereby the Holder
hereof shall thereafter have the right to purchase and receive (in lieu of the
shares of the Common Stock of the Company immediately theretofore purchasable
and receivable upon the exercise of the rights represented hereby) such shares
of stock, securities or other assets or property as may be issued or payable in
such Reorganization with respect to or in exchange for a number of outstanding
shares of such Common Stock equal to the number of shares of such Common Stock
purchasable and receivable immediately prior to such Reorganization upon the
exercise of this Warrant. In the event of any Reorganization, appropriate
provision shall be made by the Company with respect to the rights and interests
of the Holder of this Warrant to the end that the provisions hereof (including,
without limitation, provisions for adjustments of the Warrant Price and of the
number of Warrant Shares) shall thereafter be applicable, in relation to any
shares of stock, securities or assets thereafter deliverable upon the exercise
hereof. The provisions of this Section 3(b) shall similarly apply to successive
Reorganizations.


(c) If any consolidation or merger of the Company with another entity in which
the Company is not the survivor, or sale, transfer or other disposition of all
or substantially all of the Company’s assets to another entity shall be effected
(a “Change in Control”), then, as a condition of such consolidation, merger,
sale, transfer or other disposition, lawful and adequate provision shall be made
whereby the Holder shall thereafter have the right to purchase and receive upon
the basis and upon the terms and conditions herein specified and in lieu of the
Warrant Shares immediately theretofore issuable upon exercise of this Warrant,
such shares of stock, securities or assets as would have been issuable or
payable with respect to or in exchange for a number of Warrant Shares equal to
the number of Warrant Shares immediately theretofore issuable upon exercise of
this Warrant, had such consolidation, merger, sale, transfer or other
disposition not taken place, and in any such case appropriate provision shall be
made with respect to the rights and interests of the Holder to the end that the
provisions hereof (including, without limitation, provision for adjustment of
the Warrant Price and of the number of Warrant Shares) shall thereafter be
applicable, as nearly equivalent as may be practicable, in relation to any
shares of stock, securities or properties thereafter deliverable upon the
exercise thereof. The Company shall not effect any such consolidation, merger,
sale, transfer or other disposition unless prior to or simultaneously with the
consummation thereof the successor entity (if other than the Company) resulting
from such consolidation or merger, or the entity purchasing or otherwise
acquiring such assets or other appropriate entity shall assume the obligation to
deliver to the Holder such shares of stock, securities or assets as, in
accordance with the foregoing provisions, such Holder may be entitled to
purchase, and the other obligations under this Warrant. The provisions of this
Section 3(c) shall similarly apply to successive consolidations, mergers, sales,
transfers or other dispositions.
 
-4-

--------------------------------------------------------------------------------


 
(d) In case the Company shall fix a payment date for the making of a
distribution to all holders of Common Stock of evidences of indebtedness or
assets (other than dividends or distributions referred to in Section 3(a)
hereof), or subscription rights or warrants, the Warrant Price to be in effect
after such payment date shall be determined by multiplying the Warrant Price in
effect immediately prior to such payment date by a fraction, the numerator of
which shall be the total number of shares of Common Stock outstanding multiplied
by the Fair Market Value (as defined in Section 9 hereof) per share of Common
Stock immediately prior to such payment date, less the fair market value (as
determined by the Company’s Board of Directors (the “Board”) in good faith) of
said assets or evidences of indebtedness so distributed, or of such subscription
rights or warrants, and the denominator of which shall be the total number of
shares of Common Stock outstanding multiplied by such Fair Market Value per
share of Common Stock immediately prior to such payment date. Such adjustment
shall be made successively whenever such a payment date is fixed. In the event
that:


(i) any dividend or distribution for which this Section 3(d) would require an
adjustment is not so paid or made, the Warrant Price shall be adjusted to be the
Warrant Price which would then be in effect if such dividend or distribution had
not been declared; or


(ii) the Company implements a new shareholder rights plan, such rights plan
shall provide that upon exercise of this Warrant the Holder will receive, in
addition to the Common Stock issuable upon such exercise, the rights issued
under such rights plan (as if the Holder had exercised this Warrant prior to
implementing the rights plan and notwithstanding the occurrence of an event
causing such rights to separate from the Common Stock at or prior to the time of
exercise). Any distribution of rights or warrants pursuant to a shareholder
rights plan complying with the requirements set forth in the immediately
preceding sentence of this paragraph shall not constitute a distribution of
rights or warrants for the purposes of this Section 3(d).


(e) An adjustment to the Warrant Price under the terms hereof shall become
effective immediately after the payment date, in the case of each dividend or
distribution, and immediately after the effective date of each other event which
requires an adjustment. No adjustment to the Warrant Price shall be made in an
amount less than $0.01, but any such lesser amount shall be carried forward and
shall be given effect in the next Warrant Price adjustment, if any.


(f) In the event that, as a result of an adjustment made pursuant to this
Section 3, the Holder shall become entitled to receive any shares of capital
stock of the Company other than shares of Common Stock, the number of such other
shares so receivable upon exercise of this Warrant shall be subject thereafter
to adjustment from time to time in a manner and on terms as nearly equivalent as
practicable to the provisions with respect to the Warrant Shares contained in
this Warrant.
 
-5-

--------------------------------------------------------------------------------


 
(g) With each adjustment pursuant to this Section 3, the Company shall deliver a
certificate signed by its chief financial or executive officer setting forth, in
reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated, and the Warrant
Price and the number of Warrant Shares purchasable hereunder after giving effect
to such adjustment, which shall be mailed by first class mail, postage prepaid
to the Holder.


(h) If holders of Common Stock are given any choice as to the securities, cash
or property to be received in a Reorganization or a Change in Control, then the
Holder shall be given the same choice as to the type and form of consideration
it receives upon any exercise of this Warrant following such Reorganization or
Change in Control.


(i) The Company may at any time during the term of this Warrant reduce the then
current Warrant Price to any amount and for any period of time deemed
appropriate by the Board of Directors of the Company.


(j) If: (A) the Company shall declare a dividend (or any other distribution) on
the Common Stock; (B) the Company shall declare a special nonrecurring cash
dividend on or a redemption of the Common Stock; (C) the Company shall authorize
the granting to all holders of the Common Stock rights or warrants to subscribe
for or purchase any shares of capital stock of any class or of any rights; (D)
the approval of any stockholders of the Company shall be required in connection
with any Reorganization or Change in Control whereby the Common Stock is
converted into other securities, cash or property; (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company; then, in each case, the Company shall cause to be
mailed to the Holder at its last address as it shall appear upon the Company’s
Warrant register, at least twenty (20) calendar days prior to the applicable
record or effective date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of the Common Stock of record to be entitled to such
dividend, distribution, redemption, rights or warrants are to be determined, or
(y) the date on which such Reorganization or Change in Control is expected to
become effective or close, and the date as of which it is expected that holders
of the Common Stock of record shall be entitled to exchange their shares of the
Common Stock for securities, cash or other property deliverable upon
consummation of such Reorganization or Change in Control; provided that the
failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice. The Holder is entitled to exercise this Warrant during the
20-day period immediately following the date of such notice.



Section 4. Transfer Taxes. The Company will pay any documentary stamp taxes
attributable to the initial issuance of Warrant Shares issuable upon the
exercise of the Warrant; provided that the Company shall not be required to pay
any tax or taxes which may be payable in respect of any transfer involved in the
issuance or delivery of any certificates for Warrant Shares in a name other than
that of the registered Holder of this Warrant in respect of which such shares
are issued, and in such case, the Company shall not be required to issue or
deliver any certificate for Warrant Shares or any Warrant until the person
requesting the same has paid to the Company the amount of such tax or has
established to the Company’s reasonable satisfaction that such tax has been
paid.
 
-6-

--------------------------------------------------------------------------------


 
Section 5. Mutilated or Missing Warrants. In case this Warrant shall be
mutilated, lost, stolen, or destroyed, the Company shall issue in exchange and
substitution of and upon cancellation of the mutilated Warrant, or in lieu of
and substitution for the Warrant lost, stolen or destroyed, a new Warrant of
like tenor and for the purchase of a like number of Warrant Shares, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction of the Warrant, and with respect to a lost, stolen or
destroyed Warrant, reasonable indemnity or bond with respect thereto, if
requested by the Company.


Section 6. Fractional Shares. No fractional shares of Common Stock shall be
issued in connection with any exercise hereunder, and in lieu of any such
fractional shares the Company shall make a cash payment therefor to the Holder
(or such other person or persons as directed by the Holder, subject to
compliance with all applicable laws) based on the Fair Market Value of a share
of Common Stock on the date of exercise of this Warrant.


Section 7. Compliance with Securities Act and Legends. The Holder, by acceptance
hereof, agrees that it will not offer, sell or otherwise dispose of this
Warrant, or any shares of Common Stock to be issued upon exercise hereof except
under circumstances which will not result in a violation of the Securities Act
of 1933, as amended, or the rules and regulations promulgated thereunder, as
amended (the “Act”), or any state’s securities laws. All shares of Common Stock
issued upon exercise of this Warrant (unless registered under the Act) shall be
stamped or imprinted with a legend as follows:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE (i) NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY
STATE, AND (ii) BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY. THESE SECURITIES MAY
NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT OR LAWS.”



Section 8.  Rights as a Stockholder. Except as expressly provided in this
Warrant, no Holder, as such, shall be entitled to vote or receive dividends or
be deemed the holder of Common Stock or any other securities of the Company
which may at any time be issuable on the exercise hereof for any purpose, nor
shall anything contained herein be construed to confer upon the Holder, as such,
any of the rights of a stockholder of the Company or any right to vote for the
election of the directors or upon any matter submitted to stockholders at any
meeting thereof, or to receive notice of meetings, or to receive dividends or
subscription rights or otherwise, until this Warrant shall have been exercised
and the Warrant Shares purchasable upon the exercise hereof shall have become
deliverable, as provided herein.


Section 9.  The “Fair Market Value” of a share of Common Stock as of a
particular date (the “Valuation Date”) shall mean the following:


(a) if the Common Stock is then listed on a national securities exchange, the
average of the closing sale prices of one share of Common Stock on such exchange
on the ten (10) consecutive trading days ending on the last trading day prior to
the Valuation Date; provided that if such stock has not traded in the ten (10)
consecutive trading days prior to the Valuation Date, the Fair Market Value
shall be the average of the closing sale prices of one share of Common Stock in
the most recent ten (10) trading days during which the Common Stock has traded
prior to the Valuation Date;
 
-7-

--------------------------------------------------------------------------------


 
(b) if the Common Stock is then included in The Nasdaq Stock Market, Inc.,
including without limitation the NASDAQ Capital Market or the NASDAQ National
Market (“Nasdaq”), the average of the closing sale prices of one share of Common
Stock on Nasdaq on the ten (10) consecutive trading days ending on the last
trading day prior to the Valuation Date or, if no closing sale price is
available for any of such ten (10) trading days, the closing sale price for such
day shall be determined as the average of the high bid and the low ask price
quoted on Nasdaq as of the end of such trading day; provided that if the Common
Stock has not traded in the ten (10) consecutive trading days prior to the
Valuation Date, the Fair Market Value shall be the average of the closing sale
prices of one share of Common Stock in the most recent ten (10) trading days
during which the Common Stock has traded prior to the Valuation Date;


(c) If the Common Stock is then included in the Over-the-Counter Bulletin Board,
the average of the closing sale prices of one share of Common Stock on the
Over-the-Counter Bulletin Board over the ten (10) consecutive trading days
ending on the last trading day prior to the Valuation Date or, if no closing
sale price is available for any of such ten (10) trading days, the closing sale
price for such day shall be determined as the average of the high bid and the
low ask price quoted on the Over-the-Counter Bulletin Board as of the end of
such trading day; provided that if the Common Stock has not traded in the ten
(10) consecutive trading days prior to the Valuation Date, the Fair Market Value
shall be the average of the closing sale prices of one share of Common Stock in
the most recent ten (10) trading days during which the Common Stock has traded
prior to the Valuation Date;


(d) if the Common Stock is then included in the “pink sheets,” the average of
the closing sale prices of one share of Common Stock on the “pink sheets” over
the ten (10) consecutive trading days ending on the last trading day prior to
the Valuation Date or, if no closing sale price is available for any of such ten
(10) trading days, the closing sale price for such day shall be determined as
the average of the high bid and the low ask price quoted on the “pink sheets” as
of the end of such trading day; provided that if the Common Stock has not traded
in the ten (10) consecutive trading days prior to the Valuation Date, the Fair
Market Value shall be the average of the closing sale prices of one share of
Common Stock in the most recent ten (10) trading days during which the Common
Stock has traded prior to the Valuation Date; or


(e) if the Common Stock is not then listed on a national securities exchange or
quoted on Nasdaq or the Over-the-Counter Bulletin Board or the “pink sheets,”
the Fair Market Value of one share of Common Stock as of the Valuation Date
shall be determined in good faith by mutual agreement of the Board and the
Holder; provided that if, in such case, the Board and the Holder are unable to
agree as to the Fair Market Value of a share of Common Stock, such Fair Market
Value shall be determined by an investment banker of national reputation
selected by the Company and reasonably acceptable to the Holder, the fees and
expenses of which shall be borne by the Company. The Board shall respond
promptly in writing to a written inquiry by the Holder prior to the exercise
hereunder as to the Fair Market Value of a share of Common Stock.
 
-8-

--------------------------------------------------------------------------------


 
Section 10.  Restrictions on Exercise Amount. Unless a Holder delivers to the
Company irrevocable written notice prior to the date of issuance hereof or
sixty-one (61) days prior to the effective date of such notice that this Section
10 shall not apply to such Holder, then, notwithstanding anything herein to the
contrary, the Holder shall not be entitled to exercise this Warrant for a number
of Warrant Shares to the extent that, upon such exercise, the number of shares
of Common Stock then beneficially owned by such holder and its affiliates and
any other persons or entities whose beneficial ownership of Common Stock would
be aggregated with the Holder’s for purposes of Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), (including shares held by
any “group” of which the holder is a member, but excluding shares beneficially
owned by virtue of the ownership of securities or rights to acquire securities
that have limitations on the right to convert, exercise or purchase similar to
the limitation set forth herein) would exceed 4.99% of the total number of
shares of Common Stock of the Company then issued and outstanding immediately
following such exercise. For purposes hereof, “group” has the meaning set forth
in Section 13(d) of the Exchange Act and applicable regulations of the
Securities and Exchange Commission (“SEC”), and the percentage held by the
Holder shall be determined in a manner consistent with the provisions of Section
13(d) of the Exchange Act. Each delivery of a Notice of Exercise by a Holder
will constitute a representation by such Holder that it has evaluated the
limitation set forth in this Section 10 and determined, based on the most recent
public filings by the Company with the SEC, that the issuance of the full number
of Warrant Shares requested in such Notice of Exercise is permitted under this
Section 10.


Section 11.   Modification and Waiver. This Warrant and any provision hereof may
be changed, waived, discharged or terminated only by an instrument in writing
signed by the Company and the then current Holder, and such change, waiver,
discharge or termination shall be binding on any future Holder.


Section 12.  Notices. Unless otherwise specifically provided herein, all
communications under this Warrant shall be in writing and shall be deemed to
have been duly given (a) on the date personally delivered to the party to whom
notice is to be given, (b) on the day of transmission if sent by facsimile
transmission to, in the case of the registered Holder, the facsimile number
shown on the books of the Company and, in the case of the Company, the facsimile
number set forth in Section 9.3 of the Subscription Agreement, if sent during
normal business hours; if not, then at the commencement of the next Business
Day, in each case provided that the sending party receives confirmation of the
completion of such transmission, (c) on the Business Day after submitted for
next day delivery to Federal Express or similar overnight courier which utilizes
a written form of receipt, or (d) on the fifth (5th) day after mailing, if
mailed to the party to whom notice is to be given, by first class mail,
registered or certified, postage prepaid, and properly addressed, return receipt
requested, to the registered Holder at its address as shown on the books of the
Company or to the Company at the address indicated in Section 9.3 of the
Subscription Agreement. Any party hereto may change its address for purposes of
this Section 12 by giving the other party written notice of the new address in
the manner set forth herein.
 
Section 13.  Descriptive Headings. The descriptive headings contained in this
Warrant are inserted for convenience only and do not constitute a part of this
Warrant.
 
-9-

--------------------------------------------------------------------------------


 
Section 14.  Governing Law. The validity, interpretation and performance of this
Warrant shall be governed by, and construed in accordance with, the laws of the
State of California applicable to contracts made and to be performed entirely
within such State, regardless of the law that might be applied under principles
of conflicts of law. The Company and, by accepting this Warrant, the Holder,
each irrevocably submits to the exclusive jurisdiction of the state and federal
courts located in California for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Warrant and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each party hereto anywhere in the world by the
same methods as are specified for the giving of notices under this Warrant. The
Company and, by accepting this Warrant, the Holder, each irrevocably consents to
the jurisdiction of any such court in any such suit, action or proceeding and to
the laying of venue in such court. The Company and, by accepting this Warrant,
the Holder, each irrevocably waives any objection to the laying of venue of any
such suit, action or proceeding brought in such courts and irrevocably waives
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.


Section 15.  Acceptance. Receipt and execution of this Warrant by the Holder
hereof shall constitute acceptance of and agreement to the foregoing terms and
conditions.


Section 16.  Identity of Transfer Agent. The transfer agent for the Common Stock
is American Stock Transfer and Trust Company. Upon the appointment of any
subsequent transfer agent for the Common Stock or other shares of the Company’s
capital stock issuable upon the exercise of the rights of purchase represented
by this Warrant, the Company will mail to the Holder a statement setting forth
the name and address of such transfer agent.


Section 17.  No Impairment of Rights. The Company will not, by amendment of its
Certificate of Incorporation or through any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such action as may be necessary or appropriate in order
to protect the rights of the holder of this Warrant against material impairment.


Section 18.  Transferability. Subject to compliance with applicable federal and
state securities laws, this Warrant may be transferred by the Holder with
respect to any or all of the Warrant Shares then purchasable hereunder. Upon
surrender of this Warrant to the Company, together with a properly endorsed
notice of transfer, for transfer of this Warrant in its entirety by the Holder,
the Company shall issue a new warrant of the same denomination to the designated
transferee. Upon surrender of this Warrant to the Company, together with a
properly endorsed notice of transfer, by the Holder for transfer with respect to
a portion of the Warrant Shares then purchasable hereunder, the Company shall
issue a new warrant to the designated transferee, in such denomination as shall
be requested by the Holder hereof, and shall issue to such Holder a new warrant
covering the number of Warrant Shares in respect of which this Warrant shall not
have been transferred.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
-10-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Warrant to be executed on its
behalf by one of its officers thereunto duly authorized.
 

        AEOLUS PHARMACEUTICALS, INC.  
   
   
    By:   /s/ Richard P. Burgoon, Jr.  
 
Name: 

--------------------------------------------------------------------------------

 
Richard P. Burgoon, Jr.
  Title:

--------------------------------------------------------------------------------

 
Chief Executive Officer
   

--------------------------------------------------------------------------------

 


-11-

--------------------------------------------------------------------------------

 

APPENDIX A


NOTICE OF EXERCISE


To: AEOLUS PHARMACEUTICALS, INC.


1. The undersigned hereby irrevocably elects to purchase ________ shares of
Common Stock of Aeolus Pharmaceuticals, Inc. pursuant to the terms of the
attached Warrant, and tenders herewith payment of the purchase price of such
shares in full, by [cash, certified check or wire transfer] [select the
applicable method of payment].


2. Please issue a certificate or certificates representing said shares in the
name of the undersigned or in such other name or names as are specified below:


______________________________
______________________________
(Name)


______________________________
(Address)


_________________________ (Signature)
__________________(Date)


3. Please issue a new Warrant of equivalent form and tenor for the unexercised
portion of the attached Warrant in the name of the undersigned or in such other
name as is specified below:


  ____________________________________


Date:  ________________________________
 
(Warrantholder)  ________________________


Name: (Print)  __________________________


By: __________________________________




--------------------------------------------------------------------------------



